___________

                                 No. 95-3371
                                 ___________

Dorothy Jones,                          *
                                        *
           Appellant,            *
                                        *
                                        *   Appeal from the United States
      v.                                *   District Court for the District
Shirley S. Chater,                      *   of South Dakota.
Commissioner of the Social       *
Security Administration,                *
                                        *
           Appellee.             *

                                 ___________

                  Submitted:         May 15, 1996

                        Filed:      June 19, 1996
                                 ___________

Before RICHARD S. ARNOLD, Chief Judge, MAGILL, Circuit Judge, and VAN
     SICKLE,* Senior District Judge.

                                 ___________

VAN SICKLE, Senior District Judge.
    Dorothy Jones appeals the district court's1 grant of summary judgment
in favor of the appellee, the Secretary.      The district court affirmed the
conclusion of the Social Security Administration administrative law judge
("ALJ") to deny the appellant's application for benefits under 42 U.S.C.
§§ 401-433, 1381-1383c.    We affirm.




     *
      The HONORABLE BRUCE M. VAN SICKLE, Senior United States
     District Judge for the District of North Dakota,
     sitting by designation.
     1
      The Honorable John B. Jones, Senior Judge, United States
District Court for the District of South Dakota, presiding.
I.      BACKGROUND


        Plaintiff applied for benefits in June of 1993, claiming          disability
due to arthritis, diabetes, kidney infections, high blood pressure, and
palsy.    She had worked as a teacher's aide on the Rosebud Sioux reservation
from 1971 until May, 1993.      Her job activities sometimes included lifting
heavy    objects such as overhead projectors and computers.                 She also
volunteered, on a daily basis, to lift the children's chairs and place them
on the desks to ease the workload of the janitor.          Plaintiff complained of
various ailments to the Public Health Service, but they appear to have been
treated with mild drugs, were not serious, or were not followed up by the
Plaintiff.


     A hearing was held on April 15, 1994 at which the claimant was present
and represented by counsel.         The ALJ found that the plaintiff could perform
work "existing in significant numbers in the national economy" and was not
entitled to Social Security benefits.            The ALJ believed that the ailments
with which the plaintiff was afflicted were not severe and the medication
which the plaintiff was taking did not cause any harsh side effects.               The
plaintiff's pain precluded her from performing heavy work, but she has "the
residual functional capacity to perform at least the full range of light
work activities."       While the plaintiff claimed that she lifted heavy
objects during the course of a work day, the job of teacher's aide, as
generally performed in the economy, only required light work.             Therefore,
the ALJ found, the plaintiff would be able to return to her past relevant
work as a teacher's aide.


     The Social Security Appeals Council denied the plaintiff's request for
review of the ALJ's decision.          Thus, the determination to deny benefits
became the final decision of the Commissioner. See 20 C.F.R. §§ 404.981,
416.1481.    The district court, on appeal of the Commissioner's denial of
benefits,    held    that   there    was   substantial   evidence   to   support   the
commissioner's decision.       The




                                           -2-
district court found that the plaintiff's evidence of anxiety, allegedly
from supervising children, was not disabling.                 The district court noted
that her past work as a teacher's aide "was not so unique as to render it
something      other   than   the    position    described    in   the"     Dictionary     of
Occupation Titles ("DOT").             The plaintiff appeals the grant of the
Commissioner's motion for summary judgment.


II.    DISCUSSION


       A claimant for disability benefits bears the burden of proving that
she is unable to engage in any substantial gainful activity because of a
medically determinable physical or mental impairment which is expected to
last     for   at   least   twelve   months     or   result   in   death.    42   U.S.C.   §
1382c(a)(3)(A); Woolf v. Shalala, 3 F.3d 1210, 1212 (8th Cir. 1993);
Nettles v. Schweiker, 714 F.2d 833, 836 (8th Cir. 1983).                    Review of the
Secretary's decision to deny benefits is limited to a determination of
whether the decision is supported by substantial evidence on the record as
a whole. 42 U.S.C. § 405(g); Evans v. Shalala, 21 F.3d 832, 833 (8th Cir.
1994).    See Hutsell v. Sullivan, 892 F.2d 747, 750 (8th Cir. 1989) (stating
that ALJ's determination of claimant's credibility will be upheld if
supported by substantial evidence on the record as a whole).                  Substantial
evidence is that which a reasonable mind might accept as adequate to
support the Secretary's conclusion. Woolf, 3 F.3d at 1213.                  Even if there
is substantial evidence which would support a decision opposite to that of
the Secretary, this court must affirm her decision as long as there is
substantial evidence in favor of her position.            Id.; Browning v. Sullivan,
958 F.2d 817, 822 (8th Cir. 1992).


       The Social Security Act sets out five steps for the ALJ to use when
reviewing a claimant's request for disability. 20 C.F.R.                      § 404.1520;
Evans, 21 F.3d at 833.         The relevant step in this case is step four in
which the ALJ must consider whether a claimant's




                                           -3-
impairments    keep   her   from   doing   past   relevant   work.   20   C.F.R.   §
404.1520(e). See Titus v. Sullivan, 4 F.3d 590, 594 (8th Cir. 1993)
(following Tenth Circuit's decision in Alexander v. Richardson, 451 F.2d
1185, 1186 (10th Cir. 1971), 407 U.S. 911 (1972)), that in order to be
"disabled", one must possess both a medically determinable mental or
physical impairment and an inability to engage in gainful activity of which
both will continue for at least twelve months).        If the ALJ cannot make a
decision based on current work activity or medical facts alone, he shall
evaluate a claimant's ability to do past relevant work based on a review
of the claimant's residual functional capacity and the physical and mental
demands of her past work. 20 C.F.R. § 404.1520(e) and 416.920(e); Nimick
v. Secretary of Health and Human Svcs., 887 F.2d 864, 866 (8th Cir. 1989).
See also Groeper v. Sullivan, 932 F.2d 1234, 1238-39 (8th Cir. 1991) ("The
ALJ must specifically set forth the claimant's limitations, both physical
and mental, and determine how those limitations affect the claimant's
residual functional capacity.").


      A claimant will be found to be not disabled if she retains the
residual functional capacity to perform:


     "1.     The actual functional demands and job duties of a particular
             past relevant job; or
     2.      The functional demands and job duties of the occupation as
             generally required by employers throughout the national
             economy." Social Security Ruling ("S.S.R.") 82-61. See Martin
             v. Sullivan, 901 F.2d 650, 653 (8th Cir. 1990) (approving of
             this S.S.R. 82-61 test and holding that a claimant who cannot
             perform a particular past job may still be able to perform her
             past relevant work under the second part of the test).

To determine what a typical job description is in the "national economy",
an ALJ may take notice of job information in the Dictionary of Occupational
Titles.    Evans, 21 F.3d at 834.     See 20 C.F.R. § 404.1566(d)(1). The ALJ
must be careful not to characterize the specific work a claimant performed
too broadly by




                                       -4-
using a generic job description.            See id.
        An ALJ cannot reject a claimant's subjective complaints of pain
solely because the objective medical evidence does not fully support them.
Nunn v. Heckler, 732 F.2d 645, 648 (8th Cir. 1984).             The ALJ must consider
the claimant's prior work record as well as observations by third parties
regarding (1) daily activities, (2) the duration, frequency, and intensity
of     pain;   (3)    precipitating    and    aggravating   factors;     (4)    dosage,
effectiveness        and   side   effects    of   medication;    and   (5)   functional
restrictions. Robinson v. Sullivan, 956 F.2d 836, 839 (8th Cir. 1992)
(citation omitted).        While pain may be disabling if it precludes a claimant
from engaging in any form of substantial gainful activity, the mere fact
that working may cause pain or discomfort does not mandate a finding of
disability.     Cruse v. Bowen, 867 F.2d 1183, 1186 (8th Cir. 1989).            The ALJ
may discount the claimant's allegations of pain when he explicitly finds
them inconsistent with daily activities, lack of treatment, demeanor, and
objective medical evidence.           Hutsell, 892 F.2d at 750 (citing Long v.
Bowen, 866 F.2d 1066, 1067 (8th Cir. 1989)).            See Dixon v. Sullivan, 905
F.2d 237, 238 (8th Cir. 1990) ("If an ALJ explicitly discredits a
claimant's testimony and gives a good reason for doing so, we will normally
defer to that judgment.").


       There is substantial evidence on the record as a whole to uphold the
decision of the ALJ, the Social Security Appeals Council, and the District
Court to deny the petitioner benefits.            The petitioner was employed as a
teacher's aide at a school on the Pine Ridge reservation.               In addition to
her duties as an aide, she voluntarily participated in lifting heavy
objects to reduce the workload of the custodial staff.                 There is little
evidence demonstrating that the petitioner experiences pain so debilitating
that she cannot perform light work nor so constant that it will last at
least twelve months.         Even assuming that she was living through severe
pain, the job of teacher's aide should be viewed along the lines of what
this type of position entails nationwide.




                                            -5-
That she voluntarily performed duties beyond the scope of the position does
not entitle her to receive benefits for injuries possibly caused by this
extra assistance.   As the ALJ correctly determined, the petitioner can
still perform the traditional duties of a teacher's aide.   Therefore, the
decision of the lower tribunals and the District Court is affirmed.


     A true copy.


          Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -6-